Citation Nr: 9901349	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left ear disorder, 
manifested by dizziness.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from March 1987 to July 1994, 
including Southwest Asia service from January 6, 1991 to 
March 9, 1991.

Initially, the Board of Veterans Appeals (Board) notes that 
it previously remanded this matter in April 1998 so that the 
veteran could be afforded medical examinations and so that an 
effort could be made to obtain relevant post-service VA and 
non-VA medical treatment records.  The Board further notes 
that a supplemental statement of the case in September 1998 
reflects that VA medical examinations were scheduled and 
canceled on July 27, 1998, and August 3, 1998.  

However, upon review of the record the Board can not locate 
copies of the correspondence relating to these previously 
scheduled examinations in the claims folder.  Without copies 
of the written notices to the veteran in the claims file, the 
Board is unable to confirm that the veteran was given 
adequate notice of these examinations at his last known 
address in the record.  The Board also notes that the veteran 
advised the regional office (RO) of a change of address from 
San Antonio, Texas, to Sacramento, California, in November 
1997, and that the RO subsequently began to direct 
correspondence to the veteran at an address in Elk Grove, 
California, in September 1998.  Consequently, the record 
reveals that the veteran may have been in the process of 
relocating from Sacramento to Elk Grove at the time that the 
requested medical examinations were scheduled in July and 
August 1998.

As the United States Court of Veterans Appeals (Court) has 
held, it is the responsibility of the veteran to advise the 
RO of any change of address.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  Moreover, the failure to report for scheduled 
examinations may have adverse consequences to the veterans 
claim as the information requested on examination addresses 
questions of diagnosis and causation that are vital in these 
claims.  38 C.F.R. § 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  The appellant, however, had not 
previously been expressly advised of this regulatory 
provision, and the record does not contain copies of the 
notices to the veteran regarding the previously scheduled 
examinations for July 27, 1998, and August 3, 1998.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The RO should request the veteran to 
identify all physicians who have treated 
him in the recent past for dizziness.  
The RO should then obtain medical records 
from all sources identified by the 
appellant which are not already of 
record.

2.  The RO should once again arrange for 
the veteran to be scheduled for 
examinations in accordance with item (2) 
of the Boards remand of April 1998.  The 
veteran should be advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on examination 
addresses questions of symptomatology, 
diagnosis, and causation that are vital 
in these claims.  If the veteran fails to 
report for the scheduled examinations, 
the RO should obtain a copy of the notice 
which was sent to the veteran advising 
him to report for the examinations, or 
other evidence showing that he was 
provided adequate notice to report for 
the examinations at his most recent 
address of record.  Such documentation 
should be placed in the claims file.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested examinations are in compliance 
with item (2) of the Boards remand of 
April 1998 and if they are not, the RO 
should implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
left ear disorder, manifested by dizzi-
ness.  If the benefit sought on appeal 
is not granted to the veterans 
satisfaction, he should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
